Citation Nr: 1751273	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-26 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sinusitis.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma and/or rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1993 and from July 2005 to May 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 (sleep apnea) and September 2010 (sinusitis) by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the case was remanded in order to afford the Veteran his requested Board hearing. In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his November 2015 Board hearing, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sinusitis.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sinusitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis on the record at the November 2015 Board hearing. Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issue. Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.


ORDER

The appeal pertaining to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his currently diagnosed sleep apnea had its onset during his second period of active duty service or, in the alternative, is secondary to his service-connected asthma and/or rhinitis. See January 2011 notice of disagreement.  

In this regard, the Veteran's service treatment records (STRs) reveal that, in March 2006, he developed a congested cough with rare, but recent, episodes of nocturnal shortness of breath and wheezing. Another March 2006 STR noted that the Veteran was able to sleep through the night and work during the day, but was snoring at night and not refreshed during the day on awakening. The clinician attributed such symptoms to rhinitis, but indicated that, when the rhinitis had been adequately treated and if excessive daytime somnolence persisted, the Veteran should have a polysomnogram to determine the extent of his obstructive sleep apnea. Furthermore, on the Veteran's April 2006 separation report of medical assessment, the clinician noted that the Veteran may have symptoms of obstructive sleep apnea and, in his July 2007 post deployment health assessment, the Veteran reported that he was having problems sleeping or still feeling tired after sleeping, which he felt were related to his deployment. 

Moreover, the Veteran's post-service treatment records indicate that he continued to complain of daytime somnolence and his wife reported that he had a snoring problem. See October 10, 2008 and November 3, 2008 VA treatment records. Such records also reveal that the Veteran had a polysomnography in November 2008 that demonstrated moderate obstructive sleep apnea and in June 2009 he was issued a CPAP machine. See June 25, 2009 VA treatment record. 

In May 2010, the Veteran was afforded a VA examination in connection with his claim. At such time, the examiner opined that the Veteran's obstructive sleep apnea was not caused by or a result of his service-connected asthma. However, the examiner did not provide an adequate rationale as she only stated that there was no nexus which linked the two conditions. Furthermore, the examiner did not provide an opinion as to whether the Veteran's sleep apnea had its onset in service or was otherwise directly related to his military service. She also did not provide an opinion as to whether such disorder was secondary to the Veteran's service-connected rhinitis. 

Thereafter, the same examiner provided another opinion in December 2012. At such time, the examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by, or related to, service or first manifested by complaints of snoring and daytime drowsiness during service. In support thereof, the examiner noted that there was nothing in the evidence of record to support any diagnosis or treatment for sleep apnea until several years after military discharge, and that the Veteran's complaints of snoring during service were irrelevant since snoring was a symptom consistent with more than one condition and might not be seen in the case of documented sleep apnea. Such examiner also opined that it was less likely than not the Veteran's sleep apnea was caused by or related to his service-connected asthma and/or rhinitis. Specifically, the examiner explained that sleep apnea was a condition in which loose floppy tissues in the throat close during sleep and in the process constrict the flow of oxygen. She further noted that the weight of the medical literature supported that rhinitis was a condition of nasal drainage and that asthma was a condition in which the bronchioles in the lunges became inflamed and restricted the exhalation of air. Thus, she concluded that the three conditions were located in different anatomical areas and had different pathophysiologies. 

However, the Board finds such opinion to be inadequate and finds that a remand is necessary to obtain an addendum opinion. Specifically, the examiner did not address the previously mentioned STRs and post-service VA treatment records that suggest that the Veteran's sleep apnea may have had its onset during his second period of active duty service and was diagnosed not long after he separated from such period of service. The examiner also did not provide a rationale as to why the in-service symptom of daytime drowsiness was not indicative of a diagnosis of sleep apnea and only addressed the Veteran's in-service complaints of snoring.  Furthermore, at the November 2015 Board hearing, the Veteran testified that he experienced additional symptoms of holding his breath and gasping for air during sleep. At such time, the Veteran also submitted a statement from his spouse, who reported that, since he came home in 2006, his snoring was severe and that he was always very tired and exhausted. Moreover, in relation to the secondary aspect of the Veteran's claim, the examiner did not provide an opinion on whether the Veteran's sleep apnea was aggravated by his service-connected asthma and/or rhinitis. Additionally, in its September 2014 informal hearing presentation (IHP), the Veteran's representative cited to an internet article from the National Sleep Foundation that noted that there was some evidence that people with asthma are at a greater risk of developing sleep apnea.  Thus, the Board finds that an addendum opinion is necessary to address such concerns. 

Furthermore, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for sleep apnea.  Such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for sleep apnea as secondary to service-connected asthma and/or rhinitis.

2. Forward the record and a copy of this remand to an appropriate VA examiner for the purposes of obtaining an opinion as to the etiology of the Veteran's sleep apnea.  The record and a copy of this Remand must be made available to the examiner, and he or she should note that such have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the examiner should address the following inquiries:

(A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea had its onset during, or is otherwise, related to his military service?

The examiner must discuss the March 2006, April 2006, and July 2007 STRs that indicate the Veteran had symptoms of snoring and daytime tiredness in service, and that sleep apnea may have had its onset in service. The examiner should also discuss the Veteran's lay testimony that he experienced holding his breath and gasping for air during service, the continuity of symptomatology of his reported symptoms, and the November 2015 statement from his spouse. 

(B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea is caused by or aggravated by his service-connected asthma and/or rhinitis?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner must consider and discuss the web article from the National Sleep Foundation that indicates that people with asthma are at a greater risk of developing sleep apnea. 

A rationale for any opinion offered should be provided.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


